Citation Nr: 1722443	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) and any residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran had active service from September 1971 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado which denied entitlement to service connection for TBI.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the Seattle, Washington RO in October 2016.  
A transcript of the hearing is associated with the record.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran had a TBI, to include any residual disorder of a psychiatric, neurological or cognitive nature, that had its clinical onset in or is otherwise related to active military service or any incident therein.


CONCLUSION OF LAW

The criteria for an award of service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The RO sent the Veteran a VCAA notice letter addressing this appealed issue in May 2011 prior to the rating on appeal, thereby satisfying VA's notification duties.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

In addition, the Veteran was afforded a VA examination in July 2012 for the appealed issue.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as it was predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II. Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record. If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a).  Thus, a layperson is competent to report on the onset and continuity of her symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that service connection is warranted for TBI, citing 
2 incidents in service where she sustained a head injury.  In a February 2010 letter received in VBMS on 4/9/10, she described a tractor rollover accident where she jumped from the tractor as it was beginning to roll and she reported that she "got really messed up" and went to the ER for treatment.  In her October 2016 hearing she testified in more detail about the accident and indicated that after diving off the rolling tractor, she had no recollection of how she got to the hospital.  The Veteran indicated that after the accident, she was disoriented for a while and slept more and felt a change in mood describing a darker mood.  The Veteran also reported that about 3 months after the tractor accident, there was a subsequent assault in service  and was knocked out, but didn't think that the loss of consciousness lasted more than 5 minutes.  The Veteran indicated that the assault was reported to the military police but they dismissed the incident as no assault was noted on surveillance.  The Veteran reported having anger issues afterwards.  The Veteran confirmed that TBI was diagnosed in July 2010 following TBI screening at the VA.  However since moving to Seattle, the Veteran had no further follow-up for TBI.  The Veteran described current symptoms of headaches, depression, periods of blackouts, and changes to her personality including drinking and using coarser language than before the tractor accident.  See Hearing Transcript at pg. 6-8, 11-25.

Service treatment records reflect that, on August 2, 1973, the Veteran reported having been in a rollover accident with treatment for two lacerations to the left elbow, without any other signs of trauma, except for being "shaky."  On repeated examinations in April 1975, June 1977, December 1977 and in May 1978, examinations of the head were repeatedly normal and in reports of medical history dated in June 1977, December 1977, and May 1978, the Veteran denied ever having periods of unconsciousness, head injury, dizziness or fainting spells and the physician's summary is silent for a notation of a traumatic brain injury, or of any chronic residuals status post a traumatic brain injury(TBI).  Service treatment records are silent for a diagnosis of a traumatic brain injury (TBI), or of any chronic residuals status post a traumatic brain injury.  In July 1980 the Veteran did not keep an appointment for a separation examination.  See 91 pg. STRs received in VBMS 3/22/10 at pg. 4, 8, 11, 49-54, 58, 74-75, 89-90.

Service personnel records are unremarkable for any evidence of issues with the Veteran, with favorable performance reports repeatedly shown and do not show any reported assaults to the Veteran.  See 66 pg. SPRs in VBMS 10/22/14.  

Post service records include an August 2009 record which noted the Veteran's reported history of having been in a rollover accident with a tractor in service, with only lacerations and no lasting deficits.  See 24 pg. Medical records in VBMS at pg. 19 (see also 197 pg. CAPRI in VBMS and Virtual VA at pg. 92).  

A May 2010 VA examination for hearing loss and tinnitus did not include mention of any head injury, but reported exposure to aircraft noise.  The rest of the examination addressed the etiology of hearing loss and tinnitus based on noise exposure.  

In May 2010 the Veteran was noted to report 2 substantial head injuries in service with a loss of consciousness for 15-20 minutes and indicated that since these injuries she has become very irritable but she never sought treatment for the mood changes and subsequent depression and suicidal ideations because she didn't want it to affect her job.  The Veteran was recommended by this medical provider to start treatment for depression, and was found not to have significant cognitive impairment on screening.  In July 2010 the Veteran was seen in a mental health consult with symptoms that included not feeling like herself, lightheadedness, difficulty organizing daily tasks, and blurred vision with normal eye exam deemed likely due to heavy computer usage.  Additional complaints included headaches, ringing ears, and change in personality after 1972, becoming more irritable and angry, feeling sad, listlessness, anxiousness, tired all the time, poor concentration, sensitivity to sound, sleep changes, some impulsivity and feeling easily overwhelmed.  She was found to meet the full criteria for major depressive disorder (MDD), with PTSD doubtful.  The medical provider suspected symptoms were overlapping with a TBI, and wanted to rule this out with a TBI consult.  See 197 pg. CAPRI in VBMS and Virtual VA at pgs. 143, 167.  

In September 2010 the Veteran underwent comprehensive evaluation for TBI.  The history was given of 2 head injuries, with the first one an assault and the second incident from a tractor rollover with an estimated 15-20 minutes loss of consciousness after the first incident, and she could not recall the duration after the second incident.  She was noted to have not gone to the hospital after the assault but did after the tractor accident.  The sequelae of TBI included tinnitus since the rollover, mental instability with easiness to anger, poor sleep and depression.  The diagnosis following evaluation was mood complaints of depression on Zoloft, and for sleep, she was taking Ambien.  For tinnitus she was noted to have seen audiology with nothing recommended to help.  

A Summary of Interdisciplinary Treatment (IDT) evaluations from the September 2010 TBI evaluation included the following pertinent findings.  From occupational therapy she was noted to report  difficulty regarding organization and the evaluator made some recommendations to create certain routines in areas of organization that are most problematic.  For speech pathology, her communication and thinking were screened and scores on limited testing suggested intact language skills.  Screening by Psychology to screen her neuropsychological functioning revealed her to still be exhibiting many symptoms of depression and medication adjustments as well as psychotherapy were recommended.  Regarding cognition, the Veteran's  performance on the brief screen was below that expected for her age and education.  The psychological examiner recommended neuropsychological assessment to further evaluate her neuropsychological functioning.  Social work confirmed that the Veteran was seen by a TBI social worker and was given information on local TBI support groups in for continued support.  See 197 pg. in VBMS/Virtual VA at pgs. 112-120.   

The brain MRI findings from September 2010 yielded an impression of several areas of decreased signal in the inferior aspect of the right temporal lobe which may represent remote blood products and evidence of trauma.  Also findings of increased signal within or adjacent to the inferior right temporal lobe were found to possibly represent evidence of post traumatic changes, however a leptomeningeal process or intra-axial lesions could not be excluded.  The Veteran was recommended to obtain additional imaging using axial and coronal post contrast 
T1 weighted images and T2 weighted images.  The findings were found to be consistent with known TBIs.  However a subsequent letter in October 2010 from the same physician in regards to further MRI findings stated that the findings were of normal MRI scan of the temporal lobes without evidence of any abnormal enhancement.  See 197 pg. CAPRI in Virtual VA (and VBMS) at pg. 103-105.  

Later in January 2011 she underwent further TBI workup completed in February 2011 by Dr. E. B.-M., with a history of neuropsychological testing to determine her current neuropsychological function testing.  A more detailed history of the 1973 head injuries as was given than was reported in the September 2010 TBI evaluation.  The first incident was the assault from behind, with a loss of consciousness estimated to be about 15-20 minutes where she woke up lying on the ground, dazed and confused.  She proceeded to go to work but did not remember much of the next day.  She indicated it was a couple days before she felt like her "old self."  The second injury from August 1973 detailed the tractor rollover accident which she jumped to clear and was taken to the ER.  Her next memory was of the following day.  Since the incident she had episodes of anger and sleep problems.  The STRs were noted to show no loss of consciousness, but only an injury to the elbow and feeling shaky.  Based on the Veteran's report she appeared to have suffered a mild TBI.  She denied any other head injuries.  The MRI of the brain from October 2010 was noted to be normal.  The Veteran denied any sort of drug use but did drink about 15 oz. of alcohol daily.  Her relevant medical history included dysomnia, hyperlipidemia and personal history of TBI and a psychiatric history of depressive disorder NOS and major depressive disorder, recurrent.  

Following a battery of comprehensive psychiatric testing, in addition to completion of a Relative's Assessment of Patient Functioning by the Veteran's spouse, the impression in February 2011 was of history of 2 mild brain injuries incurred on active duty and she was referred for TBI assessment due to a history of brain injury and presenting complaints of memory difficulties.  The results of this evaluation showed deficits in working memory, immediate memory and aspects of executive functioning involving the inability to shift the focus on attention and initiate and follow through with plans.  These findings were found to be not inconsistent with a history of mild TBI.  However the evaluator conceded that depression and hearing and auditory processing may have also impacted the results.  

An April 2011 mental disorders VA examination performed by a psychiatrist did relate a history of the two reported head injuries in service, with the assault reported as happening in 1973 resulting in an estimated 15 minute period of unconsciousness and followed by the tractor accident, with the report in the file noted to suggest no loss of consciousness.  The 2010 MRI of the brain was noted to be normal, and a January 2011 TBI evaluation was noted to show slight decreases in working memory and test findings from the January 2011 suggested that she was depressed with decreased self-esteem, guilt and sleep disturbance and a diagnosis of depression, auditory processing problem and possible history of TBI.  The rest of the examination dealt with psychiatric manifestations and the mental status examination was not completed as the Veteran reported chest pains and was taken to the ER.  However the examiner stated that a recent TBI evaluation showed generally good cognitive functioning except for the slight decreases in working memory.  The examiner diagnosed a mood disorder NOS with anxious and depressive symptoms, mild.  This was deemed less likely as not associated with any situations experienced in service and more likely associated with recent issues in the Veteran's life including unemployment, financial concerns, marital tensions, planned relocation, aging and physical concerns.  

In July 2012 the Veteran underwent comprehensive TBI VA examinations to address the nature and etiology of any claimed TBI residuals.  This included a general neurological TBI disorder examination and a psychiatric examination for psychiatric residuals of TBI.  The general TBI examination, which included claims file review and examination of the Veteran, concluded that the Veteran did not now, nor ever had a TBI.  In forming this opinion the examiner related a detailed history of the Veteran both during service and after service.  

The TBI history obtained from the Veteran was that she was involved in two head injuries during service.  Both occurred in 1973 per her report but she could not remember how many days or months apart from each other.  The first one reportedly occurred when she was assaulted in the parking lot going from the barracks to her car on the way to work.  She remembered specifically putting her key in the car lock and then did not remember anything until she woke up on the ground.  She said her wallet was stolen but not her keys.  She went on and drove to work that evening and remembered being told there was blood on her head but did not seek medical attention.  She reports no sequelae such as headaches, nausea, vomiting or dizziness after this incident.  She estimated having a loss of consciousness at least for 20 minutes based on what time she was due to arrive at work and the time she actually arrived to work.

The second head injury occurred when the tractor she was driving rolled over and she jumped off.  She did not remember anything about that accident noting that the only reason she knows something occurred is because she read her military medical records.  The Veteran denies any history of headaches, vertigo, dizziness, anosmia, dysgeusia, aphasia, photosensitivity, dysarthria, imbalance of gait, incontinence of bowel/bladder or history of seizures.  Veteran denied loss of consciousness before going into and after leaving the service.

Upon records review the TBI examiner noted that there was no mention of any head injury or sequelae of head injury including disturbances of consciousness in the medical examinations/reports of medical history throughout service.  The Veteran was also noted to not have attended the separation examination in June 1980.   The examiner also noted favorable performance ratings in the personnel records throughout service.  

Assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI included the following findings: normal motor activity; no subjective symptoms and an ability to communicate by spoken and written language and comprehend spoken and written language.  Her consciousness was normal.  There were no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as headaches or Menieres disease).  No scars were noted as residuals of head trauma.  The Veteran had a normal neurological examination and the examiner referred to the psychiatric examination report to address memory issues.  The examiner also noted that the MRI of the brain was negative in October 2010.  

The general neurological TBI examiner gave an opinion based on the medical records available to and after interviewing/examining the veteran, there is no evidence of a traumatic brain injury.   The examiner stated that there is no evidence to support a head injury or sequelae of head injury while in the service and noted that the prior diagnosis of TBI was given without review of the military medical records.  The examiner referred to the separate psychologic assessment regarding any psychologic residuals of TBI and for the psychologic FACETS including memory/attention/concentration, judgment, social interaction, orientation, visual spatial orientation, and neurobehavioral effects.  This examiner purposefully left these elements blank on this TBI assessment, as they are addressed by the psychologist conducting the psychiatric disorders examination, not by this examiner.

The July 2012 VA mental disorders portion of the TBI examination determined that there is no Axis I mental health diagnosis attributable to the TBI event.  The examiner reviewed the claims file and examined the Veteran who related the same history of injuries in service as was related in the above general TBI examination.  As for the inservice assault, the Veteran said she reported it to the military police a couple of days later but they felt that it could not have happened because there was nothing on cameras which did cover that area.  She was frustrated but noticed no change in functioning after this incident, per her report during this examination.  The examiner noted that when seen for neuropsychological testing in February 2011, the Veteran had previously reported to Dr. B-Mh.D. that she was dazed and confused and did not remember much about the next 24 hours except a supervisor telling her she should go to the hospital.  She says it was a couple of days before she felt back to her old self, according to the February 2011 report.  

As for the tractor incident in August of 1973 the history of jumping off the tractor was noted to be similar to the story that was told to the physician conducting the February 2011 comprehensive psychiatric testing (Dr. E. B-M), although the Veteran was noted to have reported to that doctor that she has experienced a dark mood as well as anger and sleeping problems since that accident.  The July 2012 VA examiner reviewed the STRs following this accident and noted that they indicated no loss of consciousness and the only reported injury was trauma to the left elbow and complaining of feeling shaky.  The examiner noted that the Veteran did not report a head injury after this incident even after getting sutures removed from the elbow a few days later and also noted the lack of complaints or history of head injury or residuals such as loss of consciousness or psychiatric complaints in medical examinations in 1975 or 1978, which would have been 2 years and 5 years respectively after this incident.  

The July 2012 VA psychiatric examiner gave an opinion that to a reasonable degree of psychological certainty it is less likely as not (less than 50/50 probability) that the Veteran has cognitive disorder related to an incident with a tractor rollover in 1973. She was seen for medical treatment and there was no evidence there was a head injury, no history of loss of consciousness and no evidence that she was reporting any symptoms of cognitive dysfunction in the next 3 and 5 years respectively at medical examination, making it highly unlikely that the cognitive disorder features seen in testing by Dr. E. B.-M. in January of 2011 are related to any of the incidents described in the military in 1973.  

As for assessing cognitive impairment and other residuals of TBI there were no complaints of impairment of memory, attention, concentration, or executive functions related to contended blows to the head in service.  The July 2012 examiner pointed to the lack of evidence of an actual blow to the head in the STRS and no complaints suggesting head injury symptoms throughout the Veteran's entire service career.  Other findings from this examination included normal judgement; routinely appropriate social interaction; always oriented to person, place, time and situation and normal visual spatial orientation.  Neurobehavioral effects of TBI were not shown.  For other assessments such as communication and consciousness, the examiner referred to the neurological examination for those.  

The July 2012 psychiatric examiner stated that there were no mental or cognitive residuals attributable to a TBI.  Symptoms such as memory deficits and behavioral deficits were not due to TBI.  The memory deficits were subjective in nature and not shown on testing.  The behavioral effects of irritability were self-reported by the Veteran but not otherwise shown in medical records that extended more than 5 years after the contended blow to the head.  Diagnostic testing was noted to have been done in 2011 with findings from Dr. E. B.-M. noted to conclude that the deficits in working memory, immediate memory, and aspects of executive functions were not inconsistent with TBI but could also be impacted by a depression and hearing/auditory processing problem.  These conclusions and results along with a lack of history of any blow to the head or cognitive symptoms seen between 1973 and 1978 make it less likely than not that the deficits seen in 2011 by Dr. E. B.-M. are related to any incident in service.  

The July 2012 psychiatric disorders examiner provided a summary of the findings, conclusion and rationale which discussed the Veteran's history in great detail, including her service time which was again included her described assault and tractor accident in 1973, although the records themselves were negative for documentation of actual head injuries or residuals.  The examiner also discussed the Veteran's post-service occupations which had included high-functioning jobs in the computer field up to 2001 and a mental health history of treatment beginning in 2010 decades after service.  Again the examiner pointed to the lack of symptoms of cognitive dysfunction in the 3 to 5 years after the reported injuries, making it highly unlikely that the symptoms shown on testing in January 2011 are related to any of the described inservice incidents in 1973.  Psychometric test results done the date of the July 2012 examination were normal.  

The Axis I diagnoses were of mood disorder, NOS.  Again this was noted to have previously been determined to be less likely than not related to service.  As there was no evidence of cognitive dysfunction in 1973 or as long as 5 years after, the examiner stated with a reasonable degree of certainty that it is more likely as not (more than 50/50 probability) that results on neuropsychological testing represent problems due to depression, hearing or auditory processing or other unknown etiology, but not due to head injury in 1973.  As for subjective symptoms of cognitive disorder, the Veteran was noted to report one or more neurobehavioral effects that occasionally interfere with workplace interaction.  However there was no evidence that this was due to anything that happened in service, including based on lack of documentation of head injury in service and denial of any cognitive or emotional problems in service.  The examiner conceded that there was objective evidence on testing of a mild impairment of memory, attention, concentration and executive functions; however there was no evidence documenting a blow to the head in service and no evidence of these issues thereafter.  

The July 2012 psychiatric disorders examiner concluded that it is less likely than not that the Veteran has a cognitive disorder, NOS, secondary to TBI.  Deficits shown on neuropsychological testing could be due to other factors and there was strong evidence that the Veteran denied a blow to the head in 1973 and denied all other issues related to head injury in subsequent service department records.  The Veteran was also noted to be treating for depression which had actually improved and had no impairment of thought processes, communication and social functioning.  There was no impact on employment by cognitive issues and no other diagnosis or mental condition was found.  

The records subsequent to the July 2012 VA examinations do not provide any significant probative evidence regarding the presence and etiology of TBI symptoms, although it was at times included in the problem lists.  The records show that the Veteran continued to have psychiatric issues and also had symptoms that were felt to be due to thyroid issues as opposed to TBI, with a November 2013 record citing symptoms blamed on thyroid problems such as breathing problems, poor control of balance, feeling "weird," having a funny taste in her mouth, feeling faint, eyes out of focus, dizziness/head spinning, brain "floating" sensation, feeling highly emotional and fearful, startling easily and being unable to focus on anything.  However a December 2013 record suggested some of her symptoms such as coldness, slowness and, fatigue were consistent with hypothyroid while other symptoms such as lightheadedness, anxiety and feeling on edge were consistent with hyperthyroid.  See 76 pg. VBMS records from Puget Sound at pgs. 22-23.  

Records from 2014 to 2016 continued to show complaints of occasional dizziness and vertigo, lightheadedness and disorientation.  In September 2015 she underwent an audiology examination which diagnosed bilateral sensorineural hearing loss and noted a history of lightheadedness in the afternoons which the Veteran felt might be due to thyroid problems.  A history of head trauma in 1973 with loss of consciousness was also noted but no further opinion was made as to any connection between this incident and her current symptoms.  In October 2015 she was seen in Women's health with complaints of occasional dizziness and disorientation/lightheadedness that can occur anytime.  She was noted also to have type 2 diabetes and was not keeping track of her glucose levels.  She was diagnosed with general malaise less likely related to thyroid dysfunction but was noted to take thyroid supplements.  In November 2015 she continued to report occasional complaints of feeling light headed with positional changes accompanied by feeling flushed, cold, diaphoretic and confused.  Her diagnoses included diabetes with a lot of trouble with glucose management and a diagnosis of weakness and confusion which was difficult to obtain a great history about and it was recommended that she undergo further testing by neurology to weigh in on the benefit of tilt table testing and other workup.  

In January 2016 the Veteran underwent a neurological consult for complaints that included feeling confused, weakness, dizziness, with concern for autonomic dysreflexia versus vasovagal response.  She had spells of sluggishness, lightheadedness, feeling off balance, emotional lability, and tiredness lasting for 
30 minutes to 4 hours.  It was thought she had hypothyroid although endocrine found no thyroid problem.  She still took thyroid supplements.  Following a detailed examination which included those of the cranial nerves, she was assessed with a 
2 year history of spells of feeling off balance, sluggishness, emotional lability and tiredness which resolved with self-prescribing for thyroid medication.  Except for a sensory neuropathy that was likely related to diabetes, her neurological examination was normal.  See 600 pg. CAPRI in Virtual VA on 7/21/16 at pgs. 93-95, 132, 173, 196.  

The Board must weigh the pertinent evidence of record.  The probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this matter the Board finds the opinions from the July 2012 VA examinations, both neurological and psychiatric disorders to carry significant weight.  The competent medical opinions determined that the criteria for TBI was not met, assessed the appropriate findings and determined that no neurological, cognitive or psychiatric disorders were due to any TBI and that the cognitive deficiencies shown in the January 2011 TBI workup by Dr. E. B.-M., was less likely than not began in or was otherwise not related to service, to include from the tractor rollover accident which is confirmed to have taken place in the service treatment records.  Reasons why this opinion deserves much weight include its premise rooted in a comprehensive review and discussion of the relevant facts, to include review and discussion of evidence which included the favorable leaning evidence from Dr. E.B-M.  Further, each conclusion arrived at by the VA psychiatrist and neurological examiner was accompanied by adequate rationale.  

In arriving at this conclusion, the Board has also considered the lay statements made by the Veteran regarding the claimed in-service incidents and her neurological and psychiatric symptoms since her discharge from service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, competent medical evidence and opinion, because of their competent due to the training and expertise of the provider, is given more weight than the Veteran's lay statements on the matter of diagnosis and etiology of her claimed TBI disorder.  Additionally, in this Veteran's case, her history regarding the injuries and onset of symptoms, is shown to be inconsistent with her history reported in STRs and with the favorable performance reports in service personnel records, and thus cannot be relied up from a credibility standpoint.  

Although the August 1973 tractor rollover incident is confirmed to have happened in the service treatment records (STRs), the STRs did not reflect treatment for or complaints of a head injury, including no complaints or head injury or loss of consciousness in the periodic examinations subsequent to this incident (and presumably after the purported assault said to have also happened in 1973 but which has not been fully substantiated by evidence other than the Veteran's own lay history).  The unfavorable rationale given by the July 2012 VA examiners included consideration of this lack of a reported head injury by the Veteran in these STRs including when asked directly in reports of medical history accompanying periodic examinations after 1973.  The examiners pointed to the lack of evidence of any psychiatric, neurological or cognitive issues being manifested during her years of service after this incident as well as for years after service, and concluded that such evidence did not support a finding of any TBI related disability.

As for the favorable evidence which includes the May 2010 record suggesting possible TBI symptoms, the September 2010 TBI testing which suggested some possible TBI issues with speech, organizational skills and cognition and the further TBI testing in January 2011 which suggested that deficits in memory and in aspects of executive function could be consistent with TBI, none of this evidence fully ruled out other possible causes for these issues.  The January 2011 report by Dr. E. B.-M. conceded that issues with depression, hearing and auditory processing could be the likely cause of these problems.  Again these favorable findings were considered by the July 2012 VA examiners who provided adequate rationale to explain why such findings in these earlier records should be lent little weight.  As for the medical evidence obtained after the July 2012 VA examination, none of this evidence suggests that any of the Veteran's reported symptoms up through 2016 are TBI-related.  

Based on the inconsistencies in her reports of the onset of symptoms, her lack of complaints in service, the Board finds that the weight of this evidence shows that the Veteran did not have an in-service injury or event that resulted in residuals of TBI.  38 C.F.R. § 3.303(a).  Again while the evidence does confirm that a tractor accident took place, the preponderance of the competent and credible evidence does not confirm that a TBI resulted from this incident.  As for the claimed assault there is no supporting evidence to confirm that such an incident happened as described by the Veteran.  

Moreover even if such assault was confirmed, the preponderance of the competent medical evidence, as set forth above, does not show evidence of a TBI disability.  

In sum, the Board finds that the preponderance of the evidence is against a finding for service connection for any disorder resulting from TBI.  Therefore, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a TBI is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


